Pee Cueiam :
Section 1613 of the Code requires that a fixed sum, equal to one-third of the rental value of the property, shall be ascertained by the court and specified in the final judgment, which sum shall be paid to the plaintiff annually, and that the sum so to be paid was to remain a charge upon the property during the natural life of the • party entitled to dower. This sum having been ascertained and fixed by the final judgment, the court had no power, to alter such finaL judgment, by providing that a party entitled to dower should receive one-third of the net rents which should be actually received from the property, and no more.
The order should be reversed, with ten dollars costs anb disburse* ments.
Present —Yan Beunt, P. J., Beady and Daniels, JJ.
Order reversed, with ten dollars costs and disbursements.